DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments regarding double patenting rejection filed on have 05/31/2022 been fully considered but they are not persuasive. Because following observation is made:
Applicant’s Argument Reading claims 1,8 and 14 
The examiner’s Response 
…..offloading, by the server, at least some operations for processing the avatar to a machine residing at a second location at which a cost of power associated with processing the avatar in the virtual universe is less that a cost of power associated with processing the avatar in the virtual universe at a first location at which the server resides; ……….
reducing, by the server, based on the energy conservation options, image quality of the avatar to reduce power consumption by the server; 
….a cost of power associated with processing an avatar in the virtual universe at a location at which the server resides is more than cost of power at a second location;  offloading, by the server, at least some operations for processing the avatar to a machine residing at the second location;  ……
wherein the additional energy conservation options include reducing quality of virtual universe images to reduce power consumption of the server;  applying, by the server, the additional energy conservation options to operations for processing the avatar;  reducing quality of a virtual universe image destined for a client device according to the additional energy conservation options;  


As for point 1, the claims 1,18 and 14 of the instant application direct towards offloading at least some operations for processing the avatar to a machine residing at a second location at which a cost of power associated with processing the avatar in the virtual universe is less that a cost of power associated with processing the avatar in the virtual universe at a first location at which the server resides and claims 1,7 and 14 of US Patent NO. 10,466,762 direct towards degerming a cost of power associated with processing an avatar in the virtual universe at a location at which the server resides is more than cost of power at a second location;  offloading, by the server, at least some operations for processing the avatar to a machine residing at the second location.
Therefore, limitations in both instant application and the patent directed to determining the server where the cost of processing the operations of aviator is less and offloading the operations of the aviator to the cost-effective server.
As for point 2, the recited “the image quality of the avatar” in claims 1,8 and 15 is a type of “quality of virtual universe image” as recited in claims 1,7 and 14 of the Patent no. 10,466,762 because avatar is well known virtual universe image. “The image quality of the aviator” is an obvious modification of “the quality of virtual universe image.”  Therefore, it would have been obvious to one of the ordinary skilled in the art to which this invention pertains before the effective filing date of the invention, to replace “the avatar” with “the virtual universe image. 
In view of above reasons, the examiner maintains the double patenting rejection.

Applicant’s Argument Reading claims 1,8 and 14
The examiner’s Response
…..offloading, by the server, at least some operations for processing the avatar to a machine residing at a second location at which a cost of power associated with processing the avatar in the virtual universe is less that a cost of power associated with processing the avatar in the virtual universe at a first location at which the server resides; ……….
reducing, by the server, based on the energy conservation options, image quality of the avatar to reduce power consumption by the server;
    
the computer system presenting energy conservation options that reduce amounts of power consumed in rendering avatars and virtual objects in the virtual universe;  the computer system detecting a selection of the energy conservation options;  the computer system configuring logic for rendering the avatars and virtual objects according to the selection of the energy conservation options;   and the computer system rendering, according to the selection of the energy  conservation options, ………., determining power costs at different locations;  the computer system reducing, based on the power costs, the quality of images sent to one or more of the different locations;  and the computer system offloading, based on  the power costs, certain computations to certain of the different locations.


As for point 1, limitations in both instant application and the patent 9,268,385 directed to determining the server where the cost of processing the operations of aviator is less and offloading the operations of the aviator to the cost-effective server. The claims of Patent # 9,268,385 disclose all the features of claims of the instant application with minor obvious variations. Thus, it would have been obvious to one of ordinary skill in the art having the claims 1-17 of Patent 9,268,385 to modify the claims to achieve the features of claims 1-20 of the instant application. 

As for point 2, the recited “the image quality of the avatar” in claims 1,8 and 15 is a type of “the quality of images” as recited in claims 1,7 and 14 of the Patent no. 10,466,762 because avatar is well known virtual universe image. “The image quality of the aviator” is an obvious modification of “the quality of images.”  Therefore, it would have been obvious to one of the ordinary skilled in the art to which this invention pertains before the effective filing date of the invention, to replace “the image quality of the avatar” with “the quality of images”. 
In view of above reasons, the examiner maintains the double patenting rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,466,762. Although the claims at issue are not identical, they are not patentably distinct from each other because following observation is made:
Instant Application 
U.S. Patent No. 10,466,762
1. A method for energy conservation comprising: selecting, by a server, an avatar of a virtual universe, offloading, by the server, at least some operations for processing the avatar to a machine residing at a second location at which a cost of power associated with processing the avatar in the virtual universe is less that a cost of power associated with processing the avatar in the virtual universe at a first location at which the server resides;  determining, by the server, energy conservation options applicable to the avatar; reducing, by the server, based on the energy conservation options, image quality of the avatar to reduce power consumption by the server; and transmitting, by the server, the avatar with reduced image quality to a client over a communication network.  

 1.  A method for energy conservation in a virtual universe, the method comprising: determining, by a server, a cost of power associated with processing an avatar in the virtual universe at a location at which the server resides is more than cost of power at a second location;  offloading, by the server, at least some operations for processing the avatar to a machine residing at the second location;  determining, by the server, additional energy conservation options associated with processing the avatar, wherein the additional energy conservation options include reducing quality of virtual universe images to reduce power consumption of the server;  applying, by the server, the additional energy conservation options to operations for processing the avatar;  reducing quality of a virtual universe image destined for a client device according to the additional energy conservation options;  and transmitting, by the server, the image over an electronic network to the client device.
8. A computer system comprising: a memory; and a processor coupled to the memory, the processor configured to: select, by an server, an avatar of a virtual universe, offload, by the server, at least some operations for processing the avatar to a machine residing at a second location at which a cost of power associated with processing the avatar in the virtual universe is less that a cost of power associated with processing the avatar in the virtual universe at a first location at which the server resides determine, by the server energy conservation options applicable to the avatar; reduce, based on the energy conservation options, image quality of the avatar to reduce power consumption by the computer system; and transmit by the server bythe avatar with reduced image quality to a client over a communication network.  

   7.  A server comprising: at least on processor;  a non-transitory machine 
readable storage medium including instructions that, when executed by one or 
more of the at least one processors, perform operations associated with a virtual universe, the instructions comprising: instructions to determine, by the server, a cost of power at a plurality of locations, wherein the cost of power is for operating the virtual universe;  instructions to offload, by the server, at least some operations for operating the virtual universe to a machine residing at one of the plurality of locations;  instructions to  determine, by the server, additional energy conservation options applicable to operation of the virtual universe, wherein the additional energy conservation options include reducing quality of virtual universe images to reduce power consumption of the server;  instructions to apply, by the server, the additional energy conservation options to operation of the virtual universe;  
instructions to reduce quality of a virtual universe image destined for a client device according to the additional energy conservation options;  and instructions to transmit, by the server, the image over an electronic network to the client device.
15. A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: select an avatar of a virtual universe, offload, by the server, at least some operations for processing the avatar to a machine residing at a second location at which a cost of power associated with processing the avatar in the virtual universe is less that a cost of power associated with processing the avatar in the virtual universe at a first location at which the server resides; determine, by the server energy conservation options applicable to the avatar; reduce, by the server based on the energy conservation options, image quality of the avatar to reduce power consumption by the computer system; and transmit, by the server the avatar with reduced image quality to a client over a communication network.  

14.  A computer program product for energy conservation in a virtual universe, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor, the program instructions including: instructions to determine a cost of power associated with processing an avatar in the virtual universe at a location at which the server resides is more than cost of power at a second location;  instructions to offload at least some operations for processing the avatar from the server to a machine residing at the second location;  instructions to determine additional energy conservation options associated with processing the avatar, wherein the additional energy conservation options include reducing quality of virtual universe images to reduce power consumption of the server;  and instructions to apply the additional energy conservation options to operations for processing the avatar;  instructions to reduce quality of a virtual universe image destined for a client device according to the additional energy conservation options;  and instructions to transmit the image over an electronic network to the client device.


As demonstrated, the claims of Patent # 10,466,762disclose all the features of claims of the instant application with minor obvious variations. Thus, it would have been obvious to one of ordinary skill in the art having the claims 1-19 of Patent 10,466,762 to modify the claims to achieve the features of claims 1-20 of the instant application. 

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,268,385. Although the claims at issue are not identical, they are not patentably distinct from each other because following observation is made:

Instant Application 
U.S. Patent No. 9,268,385
1. A method for energy conservation comprising: selecting, by a server, an avatar of a virtual universe, offloading, by the server, at least some operations for processing the avatar to a machine residing at a second location at which a cost of power associated with processing the avatar in the virtual universe is less that a cost of power associated with processing the avatar in the virtual universe at a first location at which the server resides; determining, by the server, energy conservation options applicable to the avatar; reducing, by the server, based on the energy conservation options, image quality of the avatar to reduce power consumption by the server; and transmitting, by the server, the avatar with reduced image quality to a client over a communication network.  

    1.  A method comprising: a computer system hosting a virtual universe in 
which one or more avatars interact with one or more virtual objects;  the computer system presenting energy conservation options that reduce amounts of power consumed in rendering avatars and virtual objects in the virtual universe;  the computer system detecting a selection of the energy conservation options;  the computer system configuring logic for rendering the avatars and virtual objects according to the selection of the energy conservation options;   and the computer system rendering, according to the selection of the energy  conservation options, the avatars and virtual objects in the virtual universe, wherein said rendering, according to the selection of energy conservation options, the avatars and virtual objects in the virtual universe comprises: the computer system determining power costs at different locations;  the computer system reducing, based on the power costs, the quality of images sent to one or more of the different locations;  and the computer system offloading, based on  the power costs, certain computations to certain of the different locations.
8. A computer system comprising: a memory; and a processor coupled to the memory, the processor configured to: select by a server an avatar of a virtual universe, offload, by the server, at least some operations for processing the avatar to a machine residing at a second location at which a cost of power associated with processing the avatar in the virtual universe is less that a cost of power associated with processing the avatar in the virtual universe at a first location at which the server resides determine, by the server energy conservation options applicable to the avatar; reduce, based on the energy conservation options, image quality of the avatar to reduce power consumption by the computer system; and transmit by the server the avatar with reduced image quality to a client over a communication network.  

8.  A computer system comprising: one or more machine-readable tangible storage devices, one or more processors, and one or more machine-readable memories;  program instructions, stored on at least one of the one or more machine-readable tangible storage devices for execution by at least one of the  one or more processors via at least one of the one or more machine-readable memories, to host a virtual universe in which one or more avatars interact with one or more virtual objects;  program instructions, stored on at least one of the one or more machine-readable tangible storage devices for execution by at least one of the one or more processors via at least one of the one or more  machine-readable memories, to present energy conservation options that reduce amounts of power consumed in rendering avatars and virtual objects in the virtual universe;  program instructions, stored on at least one of the one or more machine-readable tangible storage devices for execution by at least one of the one or more processors via at least one of the one or more machine-readable memories, to detect a selection of the energy conservation options;  program instructions, stored on at least one of the one or more machine-readable tangible storage devices for execution by at least one of the one or more processors via at least one of the one or more machine-readable memories, to configure logic for rendering the avatars and virtual objects according to the selection of the energy conservation options;  and program instructions, stored on at least one of the one or more machine-readable tangible storage devices for execution by at least one of the one or more processors via at least one of 
the one or more machine-readable memories, to render, according to the selection of the energy conservation options, the avatars and virtual objects in the virtual universes;  wherein the program instructions to render, 
according to the selection of energy conservation options, the avatars and 
virtual objects in the virtual universe: determine power costs at different 
locations;  reduce, based on the power costs, the quality of images sent to one or more of the different locations;  and offload, based on the power costs, certain computations to certain of the different locations.
15. A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: select an avatar of a virtual universe, offload, by the server, at least some operations for processing the avatar to a machine residing at a second location at which a cost of power associated with processing the avatar in the virtual universe is less that a cost of power associated with processing the avatar in the virtual universe at a first location at which the server resides; determine, by the sever energy conservation options applicable to the avatar; reduce, by the server based on the energy conservation options, image quality of the avatar to reduce power consumption by the computer system; and transmit, by the server  the avatar with reduced image quality to a client over a communication network.  

12.  One or more machine-readable tangible storage devices having stored therein a program product, which when executed by one or more processors of a computer system implements a method, the method comprising: the computer system hosting a virtual universe in which one or more avatars interact with one or more virtual objects;  the computer system presenting energy conservation options that reduce amounts of power consumed in rendering avatars and virtual objects in the virtual universe;  the computer system detecting a selection of 
the energy conservation options;  the computer system configuring logic for 
rendering the avatars and virtual objects according to the selection of the energy conservation options;  and the computer system rendering, according to the selection of the energy conservation options, the avatars and virtual objects in the virtual universe, wherein said rendering, according to the selection of energy conservation options, the avatars and virtual objects in 
the virtual universe comprises: the computer system determining power costs at different locations;  the computer system reducing, based on the power costs, the quality of images sent to one or more of the different locations;  and the computer system offloading, based on the power costs, certain computations to certain of the different locations.


As demonstrated, the claims of Patent # 9,268,385 disclose all the features of claims of the instant application with minor obvious variations. Thus, it would have been obvious to one of ordinary skill in the art having the claims 1-17 of Patent 9,268,385 to modify the claims to achieve the features of claims 1-20 of the instant application. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAHID CHOUDHURY/              Primary Examiner, Art Unit 2186